2017 IL App (3d) 150815

                                Opinion filed December 15, 2017
       _____________________________________________________________________________

                                                     IN THE

                                      APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                       2017

       THE PEOPLE OF THE STATE OF                         )      Appeal from the Circuit Court
       ILLINOIS,                                          )      of the 12th Judicial Circuit,
                                                          )      Will County, Illinois,
              Plaintiff-Appellee,                         )
                                                          )      Appeal No. 3-15-0815
              v. 	                                        )      Circuit No. 15-TR-16380
                                                          )
       FABIAN LOMELI,                                     )      Honorable
                                                          )      Daniel L. Kennedy,
              Defendant-Appellant.                        )      Judge, Presiding.
       _____________________________________________________________________________

             PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
             Justices Lytton and Schmidt concurred in the judgment and opinion.
       _____________________________________________________________________________

                                                    OPINION

¶1            The defendant, Fabian Lomeli, appeals his conviction for driving on a suspended license,

       arguing that the court erred in granting the State’s motion for directed finding at the close of the

       defendant’s evidence during a motion to suppress.

¶ 2	                                                 FACTS

¶3            On March 11, 2015, the defendant was issued traffic citations for having an obstructed

       windshield (625 ILCS 5/12-503(c) (West 2014)) and driving on a suspended license (625 ILCS

       5/6-303(a) (West 2014)). The defendant filed a motion to quash arrest and suppress evidence,

       alleging that Officer Shaughnessy did not have a sufficient basis for a traffic stop where he
     “unreasonably determined the object reportedly hanging from the Defendant’s rearview mirror

     was a material obstruction.” A hearing on the motion was held on September 21, 2015.

     Shaughnessy testified that on March 11, 2015, he was a patrol officer for the City of Joliet and

     was on duty around 8 p.m. It was dark, and he observed a vehicle in front of him. He followed

     the vehicle for a block or two and observed an object hanging from the rearview mirror. He did

     not recall what the object was. He initiated a traffic stop based off the object suspended in the

     rearview mirror. Shaughnessy went to the defendant’s passenger side window and asked the

     defendant for his driver’s license and insurance. The defendant gave Shaughnessy his firearm

     owner’s identification card. Shaughnessy ran the defendant’s information and found that the

     defendant had a suspended license. He then issued the defendant citations for having an

     obstructed windshield and driving on a suspended license. The following exchange took place:

                            “[DEFENSE COUNSEL]: What is a material obstruction?

                            [SHAUGHNESSY]: A material obstruction is something that blocks the

                    view of the driver.

                            [DEFENSE COUNSEL]: Is everything that hangs and is between the

                    driver and the windshield a material obstruction?

                            [SHAUGHNESSY]: No.

                            [DEFENSE COUNSEL]: Have you had any training on what is and what

                    is not a material obstruction?

                            [SHAUGHNESSY]: No.”

¶4          Shaughnessy was shown photographs of the vehicle and the windows. After viewing the

     photographs, he stated that there was slight tinting to the back and side windows. He noted that

     in the windshield was a rosary and an I-Pass. He agreed that the rosary was the item he had

                                                      2

     observed hanging from the rearview mirror. Defense counsel asked Shaughnessy how big the

     rosary was, and Shaughnessy replied that it was “[n]ot very big,” and approximately “[a] half

     inch” thick. On cross-examination, the following exchange occurred:

                            “[STATE]: Officer, you observed a vehicle with what reasonably appeared

                    to be an obstruction in his windshield?

                            [SHAUGHNESSY]: I did.

                            [STATE]: In your mind that day it was reasonable to you?

                            [SHAUGHNESSY]: Yes.”

¶5          The defendant testified that he took the pictures of the windshield and the vehicle that

     were previously shown to Shaughnessy and stated that they fairly and accurately portrayed the

     vehicle as it had been on March 11, 2015. The defendant said the rosary was a circle of beads

     with a single strand necklace at the bottom. He stated that the rosary hung down about halfway

     between the rearview mirror and the dashboard and was “[a] few centimeters” wide. At the close

     of the defendant’s evidence, the State moved for a directed finding, arguing that the defendant

     did not meet his burden of showing a prima facie case that the stop was unreasonable. The court

     granted the motion, stating, “Reasonable articulable suspicion that criminal activity is afoot.

     There was no testimony that it was a hunch or a fishing expedition here.”

¶6          The case immediately proceeded by way of a stipulated bench trial with the evidence

     presented at the suppression hearing. The State further introduced the defendant’s driving

     abstract showing that his license was suspended on March 11, 2015. The court found the

     defendant guilty of driving on a suspended license and not guilty of having an obstructed

     windshield. He was sentenced to 24 months’ court supervision, 240 hours of community service,

     and $350 in monetary assessments.


                                                      3

¶7                                                    ANALYSIS

¶8             On appeal, the defendant argues that “[t]he trial court erred in denying the defendant’s

       motion to suppress evidence because no reasonably objective officer could have believed the

       object hanging from the rear view mirror of the car the defendant was driving materially

       obstructed the driver’s view.”

¶9             Both the defendant and the State advocate for the two-part standard of review ordinarily

       employed when reviewing a circuit court’s ruling on a motion to suppress. However, as the court

       did not just grant or deny the motion to suppress, but instead granted the State’s motion for a

       directed finding, the standard is different.

¶ 10           When proceeding on a motion to suppress, the defendant must make a prima facie case of

       an unlawful search or seizure. People v. Mott, 389 Ill. App. 3d 539, 542 (2009). If the defendant

       makes a prima facie case, the burden shifts to the State to present evidence justifying the search

       or seizure. Id.

                         “However, as here, when the denial of a motion to quash arrest and suppress

                         evidence is based on the grant of a motion for directed finding, ‘the trial court

                         does not view the evidence [in the light] most favorabl[e] to the [nonmovant] but,

                         rather, (1) determines whether the [nonmovant] has made out a prima facie case,

                         then (2) weighs the evidence, including that which favors the [movant].’ Zankle v.

                         Queen Anne Landscaping, 311 Ill. App. 3d 308, 311 (2000); see also 735 ILCS

                         5/2-1110 (West 2008). The trial court’s decision will only be reversed if it is

                         against the manifest weight of the evidence.” People v. Green, 2014 IL App (3d)

                         120522, ¶ 28.




                                                           4

       In sum, though we use a bifurcated standard of review when reviewing a ruling on a motion to

       suppress, we review the circuit court’s grant of a motion for directed finding during a motion to

       suppress under the manifest weight of the evidence standard.

¶ 11          “A police officer may conduct a brief, investigatory stop of a person where the officer

       can point to specific and articulable facts which, taken together with rational inferences from

       those facts, reasonably warrant the intrusion.” People v. Hackett, 2012 IL 111781, ¶ 20. The

       officer’s belief that the intrusion is warranted must amount to more than a hunch, but “ ‘need not

       rise to the level of suspicion required for probable cause.’ ” Id. (quoting People v. Close, 238 Ill.

       2d 497, 505 (2010)).

¶ 12          We find Hackett particularly applicable in this case. In Hackett, a police officer was

       driving behind the defendant and noticed the defendant’s vehicle slightly cross into the other lane

       on two separate occasions. Id. ¶ 12. The officer pulled the defendant over and ultimately charged

       him with aggravated driving under the influence of alcohol and aggravated driving while license

       revoked. Id. ¶ 1. The defendant filed a motion to quash arrest and suppress evidence, arguing that

       the officer lacked probable cause to effectuate a traffic stop. Id. The circuit court granted the

       motion, holding that the “defendant’s ‘momentary crossings’ of a highway lane line did not give

       the officer ‘reasonable grounds’ to make the stop,” and the appellate court affirmed. Id.

¶ 13          On appeal, the supreme court reversed. Id. In doing so, the court considered the

       difference between reasonable, articulable suspicion and probable cause. The court noted that in

       order to establish probable cause that the defendant had committed a violation of the improper

       lane usage statute, the officer would have had to point to facts to support a reasonable belief that

       the defendant had violated each element of the statute: (1) that he had deviated from his lane, and

       (2) that it was not practicable for him to have remained in his proper lane. Id. ¶ 27. However, the


                                                         5

       court stated that “a traffic stop may be justified on something less than probable cause. A police

       officer can effect a lawful Terry stop without first ‘considering whether the circumstances he or

       she observed would satisfy each element of a particular offense.’ ” Id. ¶ 28 (quoting Close, 238

       Ill. 2d at 510). Therefore, the court held:

                      “Where, as here, a police officer observes multiple lane deviations, for no obvious

                      reason, an investigatory stop is proper. For probable cause and conviction, there

                      must be something more: affirmative testimony that defendant deviated from his

                      proper lane of travel and that no road conditions necessitated the movement. An

                      investigatory stop in this situation allows the officer to inquire further into the

                      reason for the lane deviations, either by inquiry of the driver or verification of the

                      condition of the roadway where the deviation occurred.” (Emphases in original.)

                      Id.

¶ 14          Section 12-503(c) of the Illinois Vehicle Code (Code) states, in pertinent part, “No

       person shall drive a motor vehicle with any objects placed or suspended between the driver and

       the front windshield *** which materially obstructs the driver’s view.” 625 ILCS 5/12-503(c)

       (West 2014). Therefore, as in Hackett, in order for a police officer to have probable cause that a

       violation had occurred, the officer would have to point to specific facts to support a reasonable

       belief that the defendant had violated each element of the offense: (1) that the defendant was

       driving a vehicle with an object placed or suspended between him and the windshield, (2) that

       the object obstructed the driver’s view, and (3) such obstruction was material. Id. However, an

       officer may conduct an investigatory stop with reasonable, articulable suspicion, which is less

       than probable cause, and “without first determining whether the circumstances he observed

       would satisfy each element of a particular offense.” People v. Little, 2016 IL App (3d) 130683,


                                                         6

       ¶ 18. The stop then allows the officer to further investigate “to either confirm or dispel [his]

       suspicion” that the offense occurred. Id. ¶ 16.

¶ 15          Here, Shaughnessy observed an object hanging from the defendant’s rearview mirror that

       he stated he reasonably believed to be an obstruction. In granting the State’s motion for directed

       finding, the court found that Shaughnessy had a reasonable, articulable suspicion that the

       defendant had committed a traffic violation, stating: “Reasonable articulable suspicion that

       criminal activity is afoot. There was no testimony that it was a hunch or a fishing expedition

       here.” Based on the evidence, we cannot say that such a decision was against the manifest weight

       of the evidence.

¶ 16          In coming to this conclusion, we note that it is not necessary for us to determine whether

       Shaughnessy reasonably believed the obstruction was material at the time he initiated his

       investigatory stop. “The answer to that particular question would only be implicated when

       determining whether [the officer] had probable cause to cite defendant for a violation” of section

       12-503(c) of the Code, which is not a question before us on appeal. People v. Lubienski, 2016 IL

       App (3d) 150813, ¶ 16. The stop in this situation simply allowed Shaughnessy to investigate

       further into the obstruction hanging from the defendant’s rearview mirror.

¶ 17                                             CONCLUSION

¶ 18          The judgment of the circuit court of Will County is affirmed.

¶ 19          Affirmed.




                                                         7